


INTERIM EMPLOYMENT AGREEMENT
THIS INTERIM EMPLOYMENT AGREEMENT (this “Agreement”) is entered into by and
between TiVo Inc., a Delaware corporation (the “Company”), and Naveen Chopra
(“Executive”), and shall be effective as of January 30, 2016 (the “Agreement
Effective Date”).
WHEREAS, Executive currently serves as Chief Financial Officer (“CFO”) and
Senior Vice President, Corporate Development and Strategy of the Company, and
WHEREAS, Executive shall serve concurrently as CFO and Senior Vice President,
Corporate Development and Strategy and as Interim Chief Executive Officer
(“Interim CEO”) of the Company in accordance with the terms and conditions
contained herein.
NOW, THEREFORE, in consideration of the mutual promises herein contained, the
parties agree as follows:
1.Definitions. As used in this Agreement, the following terms shall have the
following meanings:
(a)Board. “Board” means the Board of Directors of the Company.
(b)Cause. “Cause” means (i) Executive’s willful and continued failure to
substantially perform his duties with the Company (other than any such failure
resulting from Executive’s incapacity due to physical or mental illness or any
such actual or anticipated failure after Executive’s issuance of a Notice of
Termination (as defined below) for Good Reason), after a written demand for
substantial performance is delivered to Executive by the Board, which demand
specifically identifies the manner in which the Board believes that Executive
has not substantially performed his duties, (ii) Executive’s willful and
continued failure to substantially follow and comply with such specific and
lawful directives of the Board that are not inconsistent with Executive’s
position as Interim CEO of the Company (other than any such failure resulting
from Executive’s incapacity due to physical or mental illness or any such actual
or anticipated failure after Executive’s issuance of a Notice of Termination for
Good Reason), after a written demand for substantial performance is delivered to
Executive by the Board, which demand specifically identifies the manner in which
the Board believes that Executive has not substantially performed his duties,
(iii) Executive’s willful commission of an act of fraud or dishonesty resulting
in material economic or financial injury to the Company, or (iv) Executive’s
conviction of, or entry by Executive of a guilty or no contest plea to, the
commission of a felony involving moral turpitude. For purposes of this Section
1(b), no act, or failure to act, on Executive’s part shall be deemed “willful”
unless done, or omitted to be done, by Executive not in good faith.
(c)Change of Control. The definition of “Change of Control” provided for in that
certain Change of Control Terms and Conditions, as may be amended from time to
time, a copy of which is attached hereto as Exhibit A (the “Change of Control
Agreement”) shall be incorporated herein by reference.
(d)Good Reason. Subject to the conditions described in this Section 1(d), “Good
Reason” means the occurrence of any one or more of the following events:
(i)the appointment of someone other than Executive as Interim or non-Interim CEO
of the Company, if, in connection with such appointment, (A) Executive is not
offered the position of CFO and Senior Vice President, Corporate Development and
Strategy, with compensation levels that are equal to or greater than those in
effect as of December 31, 2015, (B) Executive is not offered another




--------------------------------------------------------------------------------




executive role deemed acceptable by Executive and (C) Executive provides six (6)
months of continued service to the Company after the date upon which the Company
appoints someone other than Executive as Interim or non-Interim CEO of the
Company;
(ii)any breach of this Agreement by the Company; provided, however, that the
appointment of someone other than Executive as Interim or non-Interim CEO of the
Company will not, in and of itself, constitute a breach of this Agreement; or
(iii)relocation of Executive’s principal place of work, without Executive’s
consent, to a location more than thirty-five (35) miles from Executive’ current
principal place of work,
provided, however, that Good Reason shall not exist unless each of the following
conditions is satisfied: (i) Executive provides notice to the Company of his
intent to assert Good Reason within sixty (60) days of the initial existence of
one (1) or more of the events set forth above in this Section 1(d), (ii) the
Company does not remedy the event(s) set forth above in this Section 1(d) within
thirty (30) days after receiving notice of Executive’s intent to assert Good
Reason (the “Cure Period”) and (iii) Executive resigns for Good Reason within
ten (10) days after either the expiration of the Cure Period or receipt of
notice from the Company that the Company will not cure the event(s) that
triggered Good Reason.
(e)Termination Date. “Termination Date” shall be the date Executive’s employment
with the Company is terminated, which shall be the (i) date Executive’s
employment is terminated by the Company for Cause, (ii) six-month anniversary of
the Company’s notice to Executive that his employment is terminated without
Cause, regardless of whether Executive is relieved of his duties as Interim CEO
before Executive’s receipt of such notice, or (iii) six-month anniversary of
Executive’s notice to the Company of his resignation for Good Reason, regardless
of whether Executive is relieved of his duties as Interim CEO before the
Company’s receipt of such notice, which shall run concurrently with the
six-month service period provided for in Section 1(d)(i)(C) of this Agreement.
(f)Disability. Executive’s “Disability” means Executive’s absence from the
full-time performance of his duties with the Company for one hundred eighty
(180) consecutive days by reason of his physical or mental illness.
(g)Notice of Termination. Any purported termination of Executive’s employment by
the Company or by Executive (other than termination due to Executive’s death,
which shall terminate Executive’s employment automatically) shall be
communicated by a written Notice of Termination to the other party hereto in
accordance with Section 10(g). “Notice of Termination” means a notice that shall
indicate the specific termination provision in this Agreement (if any) relied
upon and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of Executive’s employment under the
provision so indicated.
(h)Stock Awards. “Stock Awards” means all stock options, stock appreciation
rights, restricted stock units, restricted stock and such other awards granted
pursuant to the Company’s stock option and equity incentive award plans or
agreements and any shares of stock issued upon exercise thereof (including
without limitation any stock options or restricted shares of the Corporation’s
capital stock that contain provisions making the vesting of, or lapse of
restrictions with respect to, such awards contingent upon the attainment of one
or more performance goals).
2.Employment Period. Subject to the provisions for earlier termination
hereinafter provided, the term of this Agreement shall continue in effect until
Executive’s employment with the Company is terminated (the “Employment Period”).
In no event shall Executive’s employment as Interim CEO of the Company continue
after the date upon which the Company appoints an Interim or non-Interim CEO,
regardless of whether such appointment triggers Good Reason under Section 1(d)
of this Agreement. For the avoidance of doubt, the Company’s appointment of
someone other than Executive as non-Interim CEO shall not, alone, constitute a
termination of Executive’s employment without Cause.




--------------------------------------------------------------------------------




3.Services to Be Rendered.
(a)Duties and Responsibilities. Executive shall serve as Interim CEO of the
Company. In the performance of such duties, Executive shall report directly to
the Board, shall be the senior-most executive officer of the Company and shall
have the duties and responsibilities consistent with the positions set forth
above in a company the size and nature of the Company. Executive hereby consents
to serve as an officer and/or director of the Company or any subsidiary or
affiliate thereof without any additional salary or compensation, if so requested
by the Board. Executive shall be employed by the Company on a full-time basis.
Executive shall perform his duties at the Company’s offices in Alviso,
California. Executive shall be subject to and comply with the policies and
procedures generally applicable to senior executives of the Company or such
other policies and procedures that apply to Executive particularly, in each case
to the extent the same are not inconsistent with any term of this Agreement.
While Executive serves as Interim CEO of the Company, the Board shall consult
with him regarding any appointments to the offices of Chairman of the Board and
Vice Chairman of the Board.
(b)Exclusive Services. Executive agrees to devote substantially all of
Executive’s business time, attention and energies to the business of the
Company. Subject to the terms of Section 6, this shall not preclude Executive
from devoting time to personal and family investments or serving on advisory
boards, community and civic boards or the corporate boards on which Executive
currently serves, or participating in industry associations, provided such
activities do not materially interfere with his duties to the Company. Executive
agrees that he will not join any additional corporate boards without the prior
approval of the Board, which approval shall not be unreasonably withheld or
delayed.
4.Compensation and Benefits.
(a)Compensation and Benefits as CFO and Senior Vice President, Corporate
Development and Strategy .
(i)Base Salary. The Company shall continue pay to Executive a base salary of
$459,000 per fiscal year (“Base Salary”), payable in accordance with the
Company’s usual pay practices (and in any event no less frequently than
monthly), as consideration for Executive’s continued services to the Company as
CFO and Senior Vice President, Corporate Development and Strategy.
(ii) Bonus. In addition to the base salary described above, for each fiscal year
ending during Executive’s employment with the Company as CFO and Senior Vice
President, Corporate Development and Strategy, Executive shall continue to have
the opportunity to earn an annual performance bonus, up to one hundred percent
(100%) of Executive’s base salary, based on reasonable criteria established by
the Compensation Committee of the Board in good faith no later than ninety (90)
days following the start of each fiscal year. The annual bonus shall be
determined in good faith by the Compensation Committee of the Board as soon as
practicable after the end of the fiscal year with respect to which it is
payable, and shall be paid to Executive in a lump sum promptly thereafter and in
no event later than April 15 immediately following the end of such fiscal year,
subject to all withholding with respect thereto as is required by applicable
law. The Compensation Committee of the Board will consider and shall have the
discretion to exclude extraordinary items in good faith when determining
Executive’s annual bonus, it being understood that the final determination shall
be within the discretion of the Compensation Committee of the Board.
(iii)Stock Award. Provided that Executive has not been terminated for Cause or
resigned without Good Reason as of the grant date, Executive shall receive a
Stock Award with respect to no less than 75,000 time-based shares (as equitably
adjusted for stock splits, consolidations and/or other events affecting Company
stock as provided in the applicable equity plan) for fiscal year 2017, which
shall be granted during the regular grant cycle pertaining to such Stock Award.
All Stock Awards are subject to the terms and conditions of the applicable stock
plan and award agreements pursuant to which such Stock Awards were granted to
the extent such provisions are not less favorable to Executive than the
applicable provisions of this Agreement and the Change of Control Agreement.




--------------------------------------------------------------------------------




(b)Compensation and Benefits as Interim CEO. In addition to the compensation and
other benefits Executive receives while concurrently serving in his position as
CFO and Senior Vice President, Corporate Development and Strategy, the Company
shall pay or provide, as the case may be, to Executive the compensation and
other benefits and rights set forth in this Section 4(b) as consideration for
Executive’s services to the Company as Interim CEO.
(i)Supplemental Cash Payment. The Company shall pay to Executive a monthly
supplemental cash payment (“Supplemental Cash Payment ”) of $23,000 while
Executive serves as Interim CEO of the Company during the Employment Period. For
the avoidance of doubt, this Supplemental Cash Payment shall not be incorporated
into Executive’s bonus or severance calculations.
(ii)Stock Award. Assuming his continued employment with the Company through such
date, effective as of January 30, 2016, Executive shall be granted a one-time
award of restricted shares of the Company’s common stock for that number of
shares of Company capital stock equal to (x) $750,000 divided by (y) the closing
trading price of common stock of the Company on January 30, 2016. One hundred
percent (100%) of such shares shall vest on the one-year anniversary after the
date upon which such shares are granted to Executive; provided, however, that
(A) such shares shall become fully vested upon the termination of Executive’s
employment without Cause by the Company or upon resignation for Good Reason by
Executive, and (B) the award of such shares shall be forfeited in the event that
Executive resigns without Good Reason from his position as Interim CEO or the
Company terminates Executive’s employment for Cause. All Stock Awards are
subject to the terms and conditions of the applicable stock plan and award
agreements pursuant to which such Stock Awards were granted to the extent such
provisions are not less favorable to Executive than the applicable provisions of
this Agreement and the Change of Control Agreement.
(iii)Benefits. Executive shall be entitled to participate in benefits under the
Company’s benefit plans and arrangements, including, without limitation, any
employee benefit plan or arrangement made available in the future by the Company
to its senior executives, subject to and on a basis consistent with the terms,
conditions and overall administration of such plans and arrangements. The
Company shall have the right to amend or delete any such benefit plan or
arrangement made available by the Company to its senior executives and not
otherwise specifically provided for herein. Executive shall also be entitled to
such supplemental benefits as are agreed upon by Executive and the Company from
time to time.
(iv)Expenses. The Company shall reimburse Executive for reasonable business
entertainment expenses and any other out-of-pocket business expenses incurred in
connection with the performance of his duties hereunder, subject to (i) such
policies as the Company may from time to time establish, and (ii) Executive
furnishing the Company with evidence in the form of receipts satisfactory to the
Company substantiating the claimed expenditures. Executive shall be reimbursed
pursuant to the Company’s standard travel policies for other business travel,
provided that Executive shall be reimbursed for first class air travel if
Executive determines reasonably and in good faith that such travel is
appropriate. For the avoidance of doubt, the Company shall not reimburse
Executive for the personal expenses of Executive or Executive’s family.
(v)Paid Time Off; Vacation. Executive shall be entitled to such periods of paid
time off (“PTO”) each year as provided under the Company’s PTO policy and as
otherwise provided for senior executive officers, which shall in any event be no
less than four (4) weeks per year.
5.Termination and Severance. Executive shall be entitled to receive benefits
upon termination of employment only as set forth in this Section 5:
(a)At-Will Employment; Termination. The Company and Executive acknowledge that
Executive’s employment is and shall continue to be at-will, as defined under
applicable law, and that Executive’s employment with the Company may be
terminated by either party at any time for any or no reason, with or without
notice. If Executive’s employment terminates for any reason, Executive shall not
be entitled to any payments, benefits, damages, awards or compensation other
than as provided in this




--------------------------------------------------------------------------------




Agreement. Executive’s employment under this Agreement shall be terminated
immediately on the death of Executive.
(b)Termination by Death, For Cause or Disability, Voluntary Resignation Without
Good Reason. If Executive’s employment with the Company is terminated by reason
of Executive’s death, by the Company for Cause or Disability, or by Executive
other than for Good Reason, the Company shall pay Executive (or his estate) his
full Base Salary and Supplemental Cash Payment, when due, through the
Termination Date, at the rate in effect at the time Notice of Termination is
given, plus all other amounts to which Executive is entitled under any
compensation plan or practice of the Company at the time such payments are due
(including, without limitation, all accrued and unused PTO), and the Company
shall have no further obligations to Executive (or his estate) under this
Agreement. In addition, if Executive’s employment with the Company is terminated
by the Company for Cause, or by Executive other than for Good Reason, all
vesting of Executive’s unvested Stock Awards previously granted to him by the
Company shall cease and none of such unvested Stock Awards shall be exercisable
following the Termination Date. If Executive’s employment with the Company is
terminated by reason of Executive’s death or by the Company for Disability,
Executive, Executive’s estate or, as applicable, Executive’s covered dependents
shall be entitled to receive the benefits set forth in Section 5(c)(i)(C) and
(D). The foregoing shall be in addition to, and not in lieu of, any and all
other rights and remedies which may be available to the Company under the
circumstances, whether at law or in equity.
(c)Termination Without Cause or Voluntary Resignation for Good Reason.
(i)Termination Apart From Change of Control. If Executive’s employment is
terminated (A) by the Company other than for Cause or Disability or (B) by
Executive for Good Reason, and provided that (1) Notice of Termination without
Cause or for Good Reason is provided by the later of January 31, 2017 or sixty
(60) days after the Company appoints someone other than Executive as non-Interim
CEO of the Company, (2) such termination of employment is not a Payment
Termination (as defined in the Change of Control Agreement) and (3) the
termination of employment constitutes a “separation from service” within the
meaning of Section 409A of the Code and the regulations promulgated thereunder,
including Treasury Regulation Section 1.409A-1(h) (a “Separation from Service”),
then, subject to Section 5(d), in lieu of any severance benefits to which
Executive may otherwise be entitled under Section 5(c)(ii) or any severance plan
or program of the Company or by law, Executive shall be entitled to receive the
benefits provided below thirty (30) days following the Termination Date:
(A)In the event of Executive’s resignation for Good Reason, the Company shall
pay to Executive his Base Salary and Supplemental Cash Payment, when due,
through the Termination Date at the rate in effect at the time Notice of
Termination for Good Reason is given, plus all other amounts to which Executive
is entitled under any compensation plan or practice of the Company at the time
such payments are due (including, without limitation, all accrued and unused
PTO), but in no event shall Executive receive the payments provided for in this
Section 5(c)(i)(A) following termination of Executive’s employment by the
Company without Cause;
(B)Executive shall be entitled to receive an amount equal to two (2) times
Executive’s annual Base Salary (without giving effect to any reductions thereto
or to the Supplemental Cash Payment), payable in one lump sum payment within
thirty (30) days following the Termination Date;
(C)at the Company’s election, the Company will either (1) continue in effect at
the Company cost health and welfare coverage of Executive and/or his covered
dependents under the Company’s health and welfare plans on the same terms and
conditions in effect prior to Executive’s Termination Date for eighteen (18)
full months following the Termination Date or, (2) provide Executive the
equivalent of such coverage in the form of a lump sum COBRA payout; and
(D)(1) the Stock Award provided for in Section 4(b)(ii) of this Agreement shall
be automatically and fully vested on the Termination Date and (2) vesting of
Executive’s




--------------------------------------------------------------------------------




other unvested, time-based Restricted Stock Awards and Restricted Stock Units
shall be accelerated by eighteen (18) months upon the Termination Date.
For the avoidance of doubt, the Company’s appointment of someone other than
Executive as Interim or non-Interim CEO shall not, alone, constitute a
termination of Executive’s employment without Cause.
(ii)Termination In Connection With a Change of Control. If Executive incurs a
Payment Termination (as defined in the Change of Control Agreement), then
Executive shall be entitled to receive the benefits provided in the Change of
Control Agreement. For the avoidance of doubt, any severance payments that
Executive receives pursuant to this Section 5(c)(ii) shall be in lieu of any
severance benefits to which Executive may otherwise be entitled under Section
5(c)(i) of this Agreement or any other severance plan or program of the Company
or by law.
(d)Release and Compliance with Restrictive Covenants. As a condition to
Executive’s receipt of any benefits described in Section 5(c) of this Agreement
(other than the benefits described in Section 5(c)(i)(A)), Executive shall (i)
execute a Release in the form attached hereto as Exhibit B (the “Release”) no
later than twenty-one (21) days following the Termination Date and must not
revoke the Release during any period permitted under applicable law and (iii)
comply with all restrictive covenants provided for in Section 6 of this
Agreement.
(e)Exclusive Remedy. Except as otherwise expressly required by law (e.g., COBRA)
or as specifically provided herein, all of Executive’s rights to salary,
severance, benefits, bonuses and other amounts hereunder (if any) accruing after
the termination of Executive’s employment shall cease upon such termination. In
the event of a termination of Executive’s employment with the Company,
Executive’s sole remedy shall be to receive the payments and benefits described
in this Section 5. In addition, Executive acknowledges and agrees that he is not
entitled to any reimbursement by the Company for any taxes payable by Executive
as a result of the payments and benefits received by Executive pursuant to this
Section 5, including, without limitation, any excise tax imposed by Section 4999
of the Code.
(f)No Mitigation. Executive shall not be required to mitigate the amount of any
payment provided for in this Section 5 by seeking other employment or otherwise,
nor shall the amount of any payment or benefit provided for in this Section 5 be
reduced by any compensation earned by Executive as the result of employment by
another employer or self-employment or by retirement benefits, by offset against
any amounts (other than loans or advances to Executive by the Company) claimed
to be owed by Executive to the Company, or otherwise.
(g)Return of the Company’s Property. If Executive’s employment is terminated for
any reason, the Company shall have the right, at its option, to require
Executive to vacate his offices prior to or on the effective Termination Date
and to cease all activities on the Company’s behalf. Upon the termination of his
employment in any manner, as a condition to the Executive’s receipt of any
post-termination benefits described in this Agreement, Executive shall
immediately surrender to the Company all lists, books and records containing
Confidential Information (as defined below) and all other property belonging to
the Company, it being distinctly understood that all such lists, books and
records containing Confidential Information are the property of the Company.
6.Certain Covenants.
(a)Noncompetition. Except as may otherwise be approved by the Board, during the
term of Executive’s employment, Executive shall not have any ownership interest
(of record or beneficial) in, or have any interest as an employee, salesman,
consultant, officer or director in, or otherwise aid or assist in any manner,
any firm, corporation, partnership, proprietorship or other business that
engages in any county, city or part thereof in the United States and/or any
foreign country in a business which competes directly with the Company’s
business in such county, city or part thereof, so




--------------------------------------------------------------------------------




long as the Company, or any successor in interest of the Company to the business
and goodwill of the Company, remains engaged in such business in such county,
city or part thereof or continues to solicit customers or potential customers
therein; provided, however, that Executive may own, directly or indirectly,
solely as an investment, securities of any entity which are traded on any
national securities exchange if Executive (x) is not a controlling person of, or
a member of a group which controls, such entity; or (y) does not, directly or
indirectly, own five percent (5%) or more of any class of securities of any such
entity.
(b)Confidentiality. Executive hereby agrees that, other than as Executive
determines in good faith is necessary or appropriate in the discharge of his
duties hereunder, during the term of this Agreement and thereafter, he shall
not, directly or indirectly, disclose or make available to any person, firm,
corporation, association or other entity for any reason or purpose whatsoever,
any Confidential Information (as defined below). Executive further agrees that,
upon termination of his employment with the Company, all Confidential
Information in his possession that is in written or other tangible form
(together with all copies or duplicates thereof, including computer files) shall
be returned to the Company and shall not be retained by Executive or furnished
to any third party, in any form except as provided herein; provided, however,
that, this Section 6(b) shall not apply to Confidential Information that (i) was
publicly known at the time of disclosure to Executive, (ii) becomes publicly
known or available thereafter other than by any means in violation of this
Agreement or any other duty owed to the Company by Executive, (iii) is lawfully
disclosed to Executive by a third party, (iv) is required to be disclosed by law
or by any court, arbitrator, mediator or administrative or legislative body
(including any committee thereof) with actual or apparent jurisdiction to order
Executive to disclose or make accessible any information, or (v) is related to
any litigation, arbitration or mediation between the parties, including, but not
limited to, the enforcement of this Agreement. As used in this Agreement, the
term “Confidential Information” means: confidential information disclosed to
Executive or known by Executive as a consequence of or through Executive’s
relationship with the Company about the customers, employees, business methods,
public relations methods, organization, procedures or finances, including,
without limitation, information of or relating to customer lists, product lists,
product road maps, technology specifications or other information related to the
products and services of the Company and its affiliates. Nothing herein shall
limit in any way any obligation Executive may have relating to Confidential
Information under any other agreement with or promise to the Company.
(c)Non-Solicitation. Executive hereby agrees that, for the eighteen (18) month
period immediately following the Termination Date, Executive shall not, either
on his own account or jointly with or as a manager, agent, officer, employee,
consultant, partner, joint venturer, owner or shareholder or otherwise on behalf
of any other person, firm or corporation, directly or indirectly solicit or
attempt to solicit away from the Company any of its officers or employees or
offer employment to any person who, on or during the six (6) months immediately
preceding the date of such solicitation or offer, is or was an officer or
employee of the Company; provided, however, that a general advertisement to
which an employee of the Company responds shall in no event be deemed to result
in a breach of this Section 6(c).
(d)Non-Disparagement. Executive agrees that he will not disparage the Company,
its subsidiaries, affiliates, or its or their current or former officers,
directors, and employees in any way, including, but not limited to, any oral or
written communication directed to any person or entity, including, but not
limited to, competitors, customers, or clients of the Company. In addition,
Executive will not make or solicit any comments, statements, or the like to the
media or to others, or in any electronic forum, that may be considered
derogatory or detrimental to the good name or business reputation of any of the
aforementioned entities or individuals. Nothing in this Section is to be
interpreted as requiring or implying that Executive should testify or
communicate other than truthfully and honestly in any legal or government
proceeding involving the Company, subject to such restrictions on Executive's
testimony or communications that may apply under the attorney-client, attorney
work product, or other applicable privileges.




--------------------------------------------------------------------------------




(e)Survival; Reformation. The provisions of this Section 6 shall survive the
termination or expiration of this Agreement and Executive’s employment with the
Company and shall be fully enforceable thereafter. If it shall be finally
determined that any restriction in this Section 6 is excessive in duration or
scope or is unreasonable or unenforceable under the laws of any state or
jurisdiction, it is the intention of the parties that such restriction may be
modified or amended to render it enforceable to the maximum extent permitted by
the law of that state or jurisdiction.
(f)Equitable Relief. In the event that Executive shall breach or threaten to
breach any of the provisions of this Section 6, in addition to and without
limiting or waiving any other remedies available to the Company in law or in
equity, the Company shall be entitled to immediate injunctive relief in any
court, domestic or foreign, having the capacity to grant such relief, to
restrain such breach or threatened breach and to enforce the provisions of this
Section 6. Executive acknowledges that it is impossible to measure in money the
damages that the Company will sustain in the event that Executive breaches or
threatens to breach the provisions of this Section 6 and, in the event that the
Company shall institute any action or proceeding to enforce such provisions
seeking injunctive relief, Executive hereby waives and agrees not to assert and
shall not use as a defense thereto the claim or defense that the Company has an
adequate remedy at law. The foregoing shall not prejudice the right of the
Company to require Executive to account for and pay over to the Company the
amount of any actual damages incurred by the Company as a result of such breach.
7.Insurance. The Company shall have the right to take out life, health,
accident, “key-man” or other insurance covering Executive, in the name of the
Company and at the Company’s expense in any amount deemed appropriate by the
Company. Executive shall assist the Company in obtaining such insurance,
including, without limitation, submitting to any required examinations and
providing information and data required by insurance companies (as well as any
action to comply with all applicable provisions of Code Section 101(j), relating
to employer-owned life insurance contracts, as may be necessary in order for the
proceeds of the key-man life insurance policy to qualify for the exclusion from
gross income under Code Section 101(a)).
8.Arbitration; Dispute Resolution, Etc.
(a)Arbitration Procedures. Except as set forth in Section 6, any disagreement,
dispute, controversy or claim arising out of or relating to this Agreement or
the interpretation of this Agreement or any arrangements relating to this
Agreement or contemplated in this Agreement or the breach, termination or
invalidity thereof shall be settled by final and binding arbitration
administered by JAMS/Endispute in San Jose, California in accordance with the
then existing JAMS/Endispute Arbitration Rules and Procedures for Employment
Disputes. In the event of such an arbitration proceeding, Executive and the
Company shall select a mutually acceptable neutral arbitrator from among the
JAMS/Endispute panel of arbitrators. In the event Executive and the Company
cannot agree on an arbitrator, the Administrator of JAMS/Endispute will appoint
an arbitrator. Neither Executive nor the Company nor the arbitrator shall
disclose the existence, content, or results of any arbitration hereunder without
the prior written consent of all parties. Except as provided herein, the Federal
Arbitration Act shall govern the interpretation, enforcement and all
proceedings. The arbitrator shall apply the substantive law (and the law of
remedies, if applicable) of the state of California, or federal law, or both, as
applicable, and the arbitrator is without jurisdiction to apply any different
substantive law. The arbitrator shall have the authority to entertain a motion
to dismiss and/or a motion for summary judgment by any party and shall apply the
standards governing such motions under the Federal Rules of Civil Procedure. The
arbitrator shall render an award and a written, reasoned opinion in support
thereof. Judgment upon the award may be entered in any court having jurisdiction
thereof.
(b)Expenses; Legal Fees. The Company shall pay reasonable expenses and
attorneys’ fees incurred by Executive in connection with negotiating the terms
of Executive’s employment as Interim CEO, up to a maximum of $25,000.




--------------------------------------------------------------------------------




9.General Relationship. Executive shall be considered an employee of the Company
within the meaning of all federal, state and local laws and regulations
including, but not limited to, laws and regulations governing unemployment
insurance, workers’ compensation, industrial accident, labor and taxes.
10.Miscellaneous.
(a)Entire Agreement. This Agreement, the Change of Control Agreement, the Plans
and the Stock Award agreements referenced herein, along with the Indemnification
Agreement between the parties dated June 18, 2007, set forth the entire
agreement of the parties hereto in respect of the subject matter contained
herein and therein and supersede all prior agreements, promises, covenants,
arrangements, communications, representations or warranties, whether oral or
written, by any officer, employee or representative of any party hereto, and any
prior agreement of the parties hereto in respect of the subject matter contained
herein, including without limitation, any prior severance agreements and any
contrary or limiting provisions in any Company equity compensation plan. Any of
Executive’s rights hereunder shall be in addition to any rights Executive may
otherwise have under benefit plans or agreements of the Company (other than
severance plans or agreements) to which Executive is a party or in which
Executive is a participant, including, but not limited to, any Company sponsored
employee benefit plans and stock option plans. The provisions of this Agreement
shall not in any way abrogate Executive’s rights under such other plans and
agreements. In addition, this Agreement shall not limit in any way any
obligation Executive may have under any other agreement with or promise to the
Company relating to employee confidentiality, proprietary rights in technology
or the assignment of interests in any intellectual property.
(b)Assignment; Assumption by Successor.
(i)The rights of the Company under this Agreement may, without the consent of
Executive, be assigned by the Company, in its sole and unfettered discretion, to
any person, firm, corporation or other business entity which at any time,
whether by purchase, merger or otherwise, directly or indirectly, acquires all
or substantially all of the assets or business of the Company. The Company shall
require any successor (whether direct or indirect, by purchase, merger or
otherwise) to all or substantially all of the business or assets of the Company
expressly to assume and to agree to perform this Agreement in the same manner
and to the same extent that the Company would be required to perform it if no
such succession had taken place; provided, however, that no such assumption
shall relieve the Company of its obligations hereunder. Unless expressly
provided otherwise, “Company” as used herein shall mean the Company as defined
in this Agreement and any successor to its business and/or assets as aforesaid.
(ii)None of the rights of Executive to receive any form of compensation payable
pursuant to this Agreement shall be assignable or transferable except through a
testamentary disposition or by the laws of descent and distribution upon the
death of Executive. Any attempted assignment, transfer, conveyance, or other
disposition (other than as aforesaid) of any interest in the rights of Executive
to receive any form of compensation to be made by the Company pursuant to this
Agreement shall be void.
(iii)This Agreement shall inure to the benefit of and be enforceable by
Executive and his personal or legal representatives, executors, administrators,
successors, heirs, distributes, devisees and legatees. If Executive should die
while any amount would still be payable to Executive hereunder had he continued
to live, all such amounts, unless otherwise provided herein, shall be paid in
accordance with the terms of this Agreement to his devisee, legatee or other
designee or, if there is no such designee, to his estate.
(c)Survival. The covenants, agreements, representations and warranties contained
in or made in Sections 5, 6, 8 and 10 of this Agreement shall survive any
termination of Executive’s employment or any termination of this Agreement. In
addition, Executive’s right to terminate his employment for Good Reason and the
Company’s obligations under this Agreement in the event of




--------------------------------------------------------------------------------




Executive’s voluntary resignation for Good Reason shall survive any actual or
purported termination of this Agreement by the Company for a reason other than
Cause or Executive’s Disability.
(d)Third-Party Beneficiaries. This Agreement does not create, and shall not be
construed as creating, any rights enforceable by any person not a party to this
Agreement.
(e)Waiver. The failure of either party hereto at any time to enforce performance
by the other party of any provision of this Agreement shall in no way affect
such party’s rights thereafter to enforce the same, nor shall the waiver by
either party of any breach of any provision hereof be deemed to be a waiver by
such party of any other breach of the same or any other provision hereof.
(f)Section Headings. The headings of the several sections in this Agreement are
inserted solely for the convenience of the parties and are not a part of and are
not intended to govern, limit or aid in the construction of any term or
provision hereof.
(g)Notices. All notices, requests and other communications hereunder shall be in
writing and shall be delivered by courier or other means of personal service
(including by means of a nationally recognized courier service or professional
messenger service), or sent by telex or telecopy or mailed first class, postage
prepaid, by certified mail, return receipt requested, in all cases, addressed
to:
If to the Company or the Board:
TiVo Inc.
2160 Gold Street
P.O. Box 2160
Alviso, California 95002-2160
Attention: Secretary
If to Executive:
Naveen Chopra
1381 Woodland Avenue
Menlo Park, CA 94025
All notices, requests and other communications shall be deemed given on the date
of actual receipt or delivery as evidenced by written receipt, acknowledgement
or other evidence of actual receipt or delivery to the address. In case of
service by telecopy, a copy of such notice shall be personally delivered or sent
by registered or certified mail, in the manner set forth above, within three
business days thereafter. Any party hereto may from time to time by notice in
writing served as set forth above designate a different address or a different
or additional person to which all such notices or communications thereafter are
to be given.
(h)Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.
(i)Governing Law and Venue. This Agreement is to be governed by and construed in
accordance with the laws of the State of California applicable to contracts made
and to be performed wholly within such State, and without regard to the
conflicts of laws principles thereof. Except as provided in Sections 6 and 8 of
this Agreement, any suit brought hereon shall be brought in the state or federal
courts sitting in San Jose, California, the parties hereto hereby waiving any
claim or defense that such forum is not convenient or proper. Each party hereby
agrees that any such court shall have in




--------------------------------------------------------------------------------




personam jurisdiction over it and consents to service of process in any manner
authorized by California law.
(j)Counterparts. This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.
(k)Construction. The language in all parts of this Agreement shall in all cases
be construed simply, according to its fair meaning, and not strictly for or
against any of the parties hereto. Without limitation, there shall be no
presumption against any party on the ground that such party was responsible for
drafting this Agreement or any part thereof.
(l)Withholding and other Deductions. All compensation payable to Executive
hereunder shall be subject to such deductions as the Company is from time to
time required to make pursuant to law, governmental regulation or order.
(m)Code Section 409A.
(i)Notwithstanding any provision to the contrary in this Agreement, if Executive
is deemed by the Corporation at the time of his Separation from Service to be a
“specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code, to
the extent delayed commencement of any portion of the benefits to which
Executive is entitled under this Agreement is required in order to avoid a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, such portion
of Executive’s benefits shall not be provided to Executive prior to the earlier
of (A) the expiration of the six-month period measured from the date of the
Separation from Service with the Corporation or (B) the date of Executive’s
death. Upon the first business day following the expiration of the applicable
Code Section 409A(a)(2)(B)(i) period, all payments deferred pursuant to this
Section 10(m)(i) shall be paid in a lump sum to Executive, and any remaining
payments due under the Agreement shall be paid as otherwise provided herein. For
purposes of Section 409A of the Code (including, without limitation, for
purposes of Treasury Regulation Section 1.409A-2(b)(2)(iii)), Executive’s right
to receive each installment payment (the “Installment Payments”) shall be
treated as a right to receive a series of separate payments and, accordingly,
each Installment Payment shall at all times be considered a separate and
distinct payment.
(ii)In addition, any reimbursements payable to Executive pursuant to this
Agreement shall be paid in a timely manner to Executive, but in no event later
than December 31 of the year following the year in which the cost was incurred.
The amount of expenses reimbursed in one year shall not affect the amount
eligible for reimbursement in any subsequent year, and Executive’s right to
reimbursement under this Agreement will not be subject to liquidation or
exchange for another benefit.
(n)Indemnification. During the Employment Period, Executive shall be entitled to
enter into an Indemnification Agreement in the form filed by the Company with
the Securities and Exchange Commission as Exhibit 10.1 to the Company’s
Registration Statement on Form S-1 (File No. 333-83515).
(o)Amendment. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Executive and such officer of the Company as may be specifically
designated by the Board.
(Signature Page Follows)


[SIGNATURE PAGE TO INTERIM EMPLOYMENT AGREEMENT]






IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.




--------------------------------------------------------------------------------




EXECUTIVE
TIVO INC.
 
 
 
 
 
 
Naveen Chopra
By:
 
Title:
 
 
 
 
 
 
 
By:
 
Title:













EXHIBIT A
CHANGE OF CONTROL AGREEMENT
[Attached]










EXHIBIT B
GENERAL RELEASE OF CLAIMS
This General Release of Claims (“Release”) is entered into as of this _____ day
of __________, 20___, between ____________ (“Executive”), and TiVo Inc., a
Delaware corporation (the “Company”) (collectively referred to herein as the
“Parties”), effective eight (8) days after Executive’s signature (the “Release
Effective Date”), unless Executive revokes his or her acceptance as provided in
Paragraph 3(c), below.




--------------------------------------------------------------------------------




WHEREAS, Executive and the Company are parties to that certain Interim
Employment Agreement dated as of January 30, 2016 (the “Interim Employment
Agreement”);
WHEREAS, Executive and the Company are parties to that certain Change of Control
Agreement (the “Change of Control Agreement”);
WHEREAS, Executive’s employment with the Company terminated effective as of
______________, 20___, (the “Termination Date”);
WHEREAS, the Parties agree that the termination of Executive’s employment has
triggered severance payments and benefits to Executive under Section 5(c) of the
Interim Employment Agreement or Section 4 of the Change of Control Agreement,
subject to Executive’s execution and non-revocation of this Release; and
WHEREAS, the Company and Executive now wish to document the termination of
Executive’s employment with the Company and to fully and finally to resolve all
matters between them.
NOW, THEREFORE, in consideration of, and subject to, the severance payments and
benefits to be made available to Executive pursuant to Section 5(c) of the
Interim Employment Agreement or Section 4 of the Change of Control Agreement, as
applicable, the adequacy of which is hereby acknowledged by Executive, and which
Executive acknowledges that he would not otherwise be entitled to receive,
Executive and the Company hereby agree as follows:
1.    Termination of Positions as Officer and Employment. Executive’s positions
as an officer and employee of the Company are terminated effective as of the
Termination Date.
2.    Severance Payments and Benefits. Subject to Executive’s execution and
non-revocation of this Release, Executive shall receive payments, severance
benefits and benefits as described in Section 5(c) of the Interim Employment
Agreement or Section 4 of the Change of Control Agreement, as applicable.
3.    General Release of Claims by Executive.
(a)    Executive, on behalf of himself and his executors, heirs, administrators,
representatives and assigns, hereby agrees to release and forever discharge the
Company and all predecessors, successors and their respective parent
corporations, affiliates, related, and/or subsidiary entities, and all of their
past and present investors, directors, shareholders, officers, general or
limited partners, employees, attorneys, agents and representatives, and the
employee benefit plans in which Executive is or has been a participant by virtue
of his employment with the Company (collectively, the “Company Releasees”), from
any and all claims, debts, demands, accounts, judgments, rights, causes of
action, equitable relief, damages, costs, charges, complaints, obligations,
promises, agreements, controversies, suits, expenses, compensation,
responsibility and liability of every kind and character whatsoever (including
attorneys’ fees and costs), whether in law or equity, known or unknown, asserted
or unasserted, suspected or unsuspected (collectively, “Claims”), which
Executive has or may have had against such entities based on any events or
circumstances arising or occurring on or prior to the date hereof or on or prior
to the Termination Date, arising directly or indirectly out of, relating to, or
in any other way involving in any manner whatsoever Executive’s employment by or
service to the Company or the termination thereof, including any and all claims
arising under federal, state, or local laws relating to employment, including
without limitation claims of wrongful discharge, breach of express or implied
contract, fraud, misrepresentation, defamation, or liability in tort, and claims
of any kind that may be




--------------------------------------------------------------------------------




brought in any court or administrative agency including, without limitation,
claims under Title VII of the Civil Rights Act of 1964, as amended, 42 USC
Section 2000, et seq.; the Americans with Disabilities Act, as amended, 42
U.S.C. § 12101 et seq.; the Rehabilitation Act of 1973, as amended, 29 U.S.C. §
701 et seq.; the Civil Rights Act of 1866, and the Civil Rights Act of 1991; 42
USC Section 1981, et seq.; the Age Discrimination in Employment Act, as amended,
29 USC Section 621, et seq.; the Equal Pay Act, as amended, 29 USC Section
206(d); regulations of the Office of Federal Contract Compliance, 41 CFR Section
60, et seq.; the Family and Medical Leave Act, as amended, 29 U.S.C. § 2601 et
seq.; the Fair Labor Standards Act of 1938, as amended, 29 U.S.C. § 201 et seq.;
The Executive Retirement Income Security Act, as amended, 29 U.S.C. § 1001 et
seq.; and the California Fair Employment and Housing Act, California Government
Code Section 12940, et seq.
Notwithstanding the generality of the foregoing, Executive does not release the
following claims:
(i)    Claims for unemployment compensation or any state disability insurance
benefits pursuant to the terms of applicable state law;
(ii)    Claims for workers’ compensation insurance benefits under the terms of
any worker’s compensation insurance policy or fund of the Company;
(iii)    Claims to continued participation in the Company’s group medical,
dental, vision, and life insurance benefit plans pursuant to the terms and
conditions of the federal law known as COBRA;
(iv)    Claims for indemnity under the bylaws of the Company, as provided for by
Delaware law or under any applicable insurance policy with respect to
Executive’s liability as an employee or officer of the Company of that certain
Indemnification Agreement dated June 18, 2007 between Executive and the Company;
(v)    Claims based on any right Executive may have to enforce the Company’s
executory obligations under the Interim Employment Agreement, the Change of
Control Agreement or agreements related to stock awards granted to Executive by
the Company; and
(vi)    Claims Executive may have to vested or earned compensation and benefits.
(b)    EXECUTIVE ACKNOWLEDGES THAT HE HAS BEEN ADVISED OF AND IS FAMILIAR WITH
THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES AS FOLLOWS:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH, IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.”
BEING AWARE OF SAID CODE SECTION, EXECUTIVE HEREBY EXPRESSLY WAIVES ANY RIGHTS
HE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.
(c)    Older Worker’s Benefit Protection Act. Executive agrees and expressly
acknowledges that this Release includes a waiver and release of all claims which
he has or may have under the Age Discrimination in Employment Act of 1967, as
amended, 29 U.S.C. § 621, et seq.




--------------------------------------------------------------------------------




(“ADEA”). The following terms and conditions apply to and are part of the waiver
and release of the ADEA claims under this Release:
(i)    This paragraph, and this Release are written in a manner calculated to be
understood by him.
(ii)    The waiver and release of claims under the ADEA contained in this
Release does not cover rights or claims that may arise after the date on which
he signs this Release.
(iii)    This Release provides for consideration in addition to anything of
value to which he is already entitled.
(iv)    Executive has been advised to consult an attorney before signing this
Release.
(v)    Executive has been granted twenty-one (21) days after he is presented
with this Release to decide whether or not to sign this Release. If he executes
this Release prior to the expiration of such period, he does so voluntarily and
after having had the opportunity to consult with an attorney, and hereby waives
the remainder of the twenty-one (21) day period.
(vi)    Executive has the right to revoke this general release within seven (7)
days of signing this Release. In the event he does so, both this Release and the
offer of benefits to him pursuant to the Interim Employment Agreement or the
Change of Control Agreement, as applicable, will be null and void in their
entirety, and he will not receive any severance payments or benefits under the
Interim Employment Agreement or the Change of Control Agreement.
If he wishes to revoke this Release, Executive shall deliver written notice
stating his or her intent to revoke this Release to the Chairman of the Board of
Directors of the Company and the Company’s Chief Executive Officer, or, if
Executive is serving in such capacities as of the Termination Date, to the
Chairman of the Compensation Committee of the Board of Directors of the Company,
at the offices of the Company on or before 5:00 p.m. on the seventh (7th ) day
after the date on which he signs this Release.
4.    No Assignment. Executive represents and warrants to the Company Releasees
that there has been no assignment or other transfer of any interest in any Claim
that Executive may have against the Company Releasees, or any of them. Executive
agrees to indemnify and hold harmless the Company Releasees from any liability,
claims, demands, damages, costs, expenses and attorneys’ fees incurred as a
result of any such assignment or transfer from Executive; provided, however,
that this sentence shall not apply with respect to a claim challenging the
validity of this general release with respect to a claim under the Age
Discrimination in Employment Act, as amended.
5.    Confidential Information; Return of Company Property. Executive hereby
certifies that he has complied with Section 5(g) of the Interim Employment
Agreement.
6.    Paragraph Headings. The headings of the several paragraphs in this Release
are inserted solely for the convenience of the Parties and are not a part of and
are not intended to govern, limit or aid in the construction of any term or
provision hereof.
7.    Notices. All notices, requests and other communications hereunder shall be
in writing and shall be delivered by courier or other means of personal service
(including by means of a nationally recognized courier service or professional
messenger service), or sent by telex or telecopy or mailed first class, postage
prepaid, by certified mail, return receipt requested, in all cases, addressed
to:




--------------------------------------------------------------------------------




If to the Company or the Board:
TiVo Inc.
2160 Gold Street
P.O. Box 2160
Alviso, California 95002-2160
Attention: Secretary
If to Executive:
Naveen Chopra
1381 Woodland Avenue
Menlo Park, CA 94025
All notices, requests and other communications shall be deemed given on the date
of actual receipt or delivery as evidenced by written receipt, acknowledgement
or other evidence of actual receipt or delivery to the address. In case of
service by telecopy, a copy of such notice shall be personally delivered or sent
by registered or certified mail, in the manner set forth above, within three
business days thereafter. Any party hereto may from time to time by notice in
writing served as set forth above designate a different address or a different
or additional person to which all such notices or communications thereafter are
to be given.
8.    Severability. The invalidity or unenforceability of any provision of this
Release shall not affect the validity or enforceability of any other provision
of this Release, which shall remain in full force and effect.
9.    Governing Law and Venue. This Release is to be governed by and construed
in accordance with the laws of the State of California applicable to contracts
made and to be performed wholly within such State, and without regard to the
conflicts of laws principles thereof. Any suit brought hereon shall be brought
in the state or federal courts sitting in San Jose, California, the Parties
hereby waiving any claim or defense that such forum is not convenient or proper.
Each party hereby agrees that any such court shall have in personam jurisdiction
over it and consents to service of process in any manner authorized by
California law.
10.    Counterparts. This Release may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.
11.    Construction. The language in all parts of this Release shall in all
cases be construed simply, according to its fair meaning, and not strictly for
or against any of the parties hereto. Without limitation, there shall be no
presumption against any party on the ground that such party was responsible for
drafting this Release or any part thereof.
12.    Entire Agreement. This Release, the Interim Employment Agreement and the
Change of Control Agreement set forth the entire agreement of the Parties in
respect of the subject matter contained herein and therein and supersede all
prior agreements, promises, covenants, arrangements, communications,
representations or warranties, whether oral or written, by any officer, employee
or




--------------------------------------------------------------------------------




representative of any party hereto, and any prior agreement of the Parties in
respect of the subject matter contained herein.
13.    Amendment. No provision of this Release may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Executive and such officer of the Company as may be specifically
designated by the Board of Directors of the Company.
14.    Understanding and Authority. The Parties understand and agree that all
terms of this Release are contractual and are not a mere recital, and represent
and warrant that they are competent to covenant and agree as herein provided.
The Parties have carefully read this Release in its entirety; fully understand
and agree to its terms and provisions; and intend and agree that it is final and
binding on all Parties.
(Signature Page Follows)




[SIGNATURE PAGE TO RELEASE]




IN WITNESS WHEREOF, and intending to be legally bound, the Parties have executed
the foregoing Release as of the date first written above.
EXECUTIVE
 
TIVO INC.
 
 
 
 
 
 
Naveen Chopra
 
By:
 
 
Title:







